Citation Nr: 0013092
Decision Date: 05/18/00	Archive Date: 09/08/00

DOCKET NO. 95-23 471               DATE MAY 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran had active service from June 1967 to May 1970, to
include a period of active service in the Republic of Vietnam from
November 1967 to November 1968.

This matter arises from an adverse decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, dated
in October 1994, wherein the veteran's claim of entitlement to
service connection for PTSD. The veteran filed a timely notice of
disagreement and perfected a substantive appeal. This matter was
previously before the Board in June 1997 and October 1999, wherein
it was remanded for additional development.

FINDINGS OF FACT

1. The veteran has no awards or decorations denoting engagement in
combat with the enemy or direct combat participation and no other
supportive evidence reflects that the veteran engaged in combat
with the enemy.

2. The veteran's account of in-service traumatic stressors has not
been corroborated by the evidence of record and the veteran has not
provided sufficient details regarding the alleged stressors to
permit meaningful research.

CONCLUSIONS OF LAW

1. The veteran is not a combat veteran. 38 U.S.C.A. 1154(b) (West
1991); 38 C.F.R. 3.304(d) (1999).

2. PTSD was not incurred in or aggravated by active service. 38
U.S.C.A. 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 3.303,
3.304(f), 3.307, 3.309 (1999).

- 2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for PTSD.
In the interest of clarity, the Board will initially describe the
factual background of this case. The relevant law and VA
regulations will then be reviewed. Finally, the Board will analyze
the issue and render a decision.

Factual Background

Service personnel records reflect the veteran served in Vietnam
from November 1967 to November 1968 as part of the 1st Engineer
Battalion, attached to the 1st Infantry Division. His military
occupational specialty (MOS) was heavy vehicle driver. His report
of separation from the Armed Forces (DD Form 214) indicates that he
received the Republic of Vietnam Campaign Medal and Vietnam Service
Medal.

The veteran's service medical records, including the report of his
March 1970 separation physical examination, were pertinently
normal. In January 1971 the veteran underwent a VA medical
examination. Neither the veteran nor examiner made mention of
psychiatric problems or the veteran's experiences in Vietnam.

VA outpatient treatment records, dated from January 1993 to May
1994, reveal that the veteran was evaluated for possible PTSD. A
psychosocial assessment conducted in January 1994 shows that the
veteran gave a history of being in the "Special Forces" in the
Republic of Vietnam from 1967 to 1968. The diagnostic impression
included possible PTSD features; mixed personality disorder, not
excluded; and poor anger control and occasional psychotic features
not excluded.

In March 1994 the veteran filed a claim to entitlement to service
connection for PTSD. He asserted that he has PTSD related to events
which occurred during his military service. He has reported that on
his first day in Vietnam he witnessed an interrogation of a North
Vietnamese, who was thrown out a helicopter for refusing

- 3 - 

to answer questioning. He also recalled being exposed to ground
fire while flying in that helicopter to his unit. He reported,
among other incidents, having to burn leeches off his skin during
rainy season, and seeing a huge snake in his bunker. Aside from his
exposure to combat, the only verifiable stressor that he reports is
the death of a close friend, named "Fletcher."

In a statement from the veteran dated in July 1994, he indicated
that subsequent to his separation from service, he worked as a
longshoreman off and on for about a year. He indicated that from
1970 to 1981 he worked in an oil refinery but was terminated
because he could not get along with co-workers and because of
absenteeism. Thereafter, he indicated that he worked with numerous
construction companies because he did not want to develop any long
term relationships due to his war experiences.

The veteran underwent a VA PTSD examination in August 1994. The
veteran reported a happy childhood and attributed his psychiatric
symptoms to his experiences in Vietnam. He indicated that he first
experienced violence during the Tet Offensive. He stated that he
had been trained as a demolitions specialist, whose main function
was preparing landing zones for helicopters. He also indicated that
one of his buddies was killed during his tour in Vietnam with only
a short time left on his tour. The veteran indicated that he had
taken his buddy's place on a search and destroy mission and that
while he was gone, the compound was overrun and his buddy was
killed. The diagnostic impression was chronic PTSD and episodic
alcohol abuse.

In a Statement in Support of Claim dated in February 1995, the
veteran indicated that the name of his friend that had been killed
in service was Jerry Fletcher. He stated that Jerry Fletcher had
been killed around January 10, 1968, as he had gone on patrol
instead of the veteran. The veteran indicated that he felt
responsible since had his friend stayed in camp, the veteran would
have gone on patrol instead.

- 4 -

The U.S. Army & Joint Services Environmental Support Group (ESG)
provided a report, dated in May 1996, based upon its review of the
evidence submitted by the veteran, that the 1st Engineer Battalion
attached to the 1st Infantry Division conducted search and destroy
operations. The report indicated that it was unclear whether the
veteran engaged in such missions. The report also confirmed that
the area of Quan Loi, where the veteran reported being stationed,
underwent rocket and mortar fire during January through February
1968. The report also noted that a PFC Jerry Fletcher of the 25th
Infantry Division was killed in hostile action on May 12, 1968. The
report indicated that the ESG could not locate "Lou Dat," as
reported by the veteran. The ESG suggested that morning reports
submitted by the veteran's unit could be reviewed for verification
of daily personnel actions.

A letter from a VA staff psychiatrist from the Beaumont Outpatient
Clinic dated in June 1996 shows that the veteran had been treated
for PTSD since February 1994. He was said to have trouble
maintaining gainful employment due to the disability and its
associated medication.

In a Statement in Support of Claim dated in March 1997, the veteran
indicated that he knew his friend who had been killed in service
only by his last name of "Fletcher." He provided the names of four
persons named Fletcher (H.R. Fletcher, K.M. Fletcher, R.S.
Fletcher, and R.M. Fletcher) who were killed in action during his
tour of duty in Vietnam and one of whom may have been his friend.

Copies of morning reports dated from December 1967 to November 1968
reveal various personnel actions for the veteran, including MOS
corrections. There was no combat participation noted, and MOS
changes did not reflect combat duty. There was no reference to a
"Jerry Fletcher" in these morning reports.

The veteran underwent a VA examination in December 1998. The
diagnoses were PTSD based on the veteran's clinical description;
and alcohol abuse. The examiners concluded that if the stressors
described by the veteran were verified, they would be sufficient to
produce PTSD. The examiners noted that since they could not
determine from the claims file which, if any, of the veteran's
stressors had

- 5 -

been accepted, they could not determine if there was a link between
such stressors and his symptoms associated with PTSD.

In August 1999, the veteran submitted copies of letters to his
mother and father he asserted he had written while he was on tour
of duty in Vietnam. The letters are all undated and do not provide
specific information regarding combat or combat related stressors
which could be verified.

Applicable Law And Regulations

In general, under pertinent law and VA regulations, entitlement to
service connection may be granted if the evidence establishes that
the veteran's claimed psychiatric disability was incurred in
service, or was manifested to a compensable degree within one year
after service. 38 U.S.C.A. 1101, 1110, 1112, 1113 (West 1991); 38
C.F.R. 3.303(a), 3.307, 3.309 (1999). Notwithstanding the lack of
a diagnosis of a psychiatric disorder during service or within one
year thereafter, service connection may still be granted if all of
the evidence, including that pertinent to service, establishes that
the disease was incurred in service. 38 U.S.C.A. 1113(b) (West
1991); 38 C.F.R. 3.303(d) (1997); Cosman v. Principi, 3 Vet. App.
503, 505 (1992).

For service connection to be awarded for PTSD, three elements must
be present: (1) a current medical diagnosis of PTSD; (2) medical
evidence of a causal nexus between current symptomatology and the
claimed in-service stressor; and (3) credible supporting evidence
that the claimed in-service stressor actually occurred. 38 C.F.R.
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the
analytical framework and line of reasoning for determining whether
a veteran was exposed to a recognizable stressor during service,
which, as discussed above, is an essential element in solidifying
a claim for service connection for PTSD. The Court in Zarycki noted
that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and
the applicable provisions contained in VA Manual 21-1, the evidence
necessary to

6 -

establish the incurrence of a recognizable stressor during service
to support a claim of service connection for PTSD will vary
depending on whether the veteran engaged in combat with the enemy."
See Hayes v. Brown, 5 Vet. App. 60 (1993). The determination as to
whether the veteran "engaged in combat with the enemy" is made, in
part, by considering military citations that expressly denote as
much. Doran v. Brown, 6 Vet. App. 283, 289 (1994). However, the
Court has recently held that the Board may not rely strictly on
combat citations or the veteran's MOS to determine if he engaged in
combat; rather, other supportive evidence of combat experience may
also be accepted. See Dizoglio v. Brown, 9 Vet. App. 163, 166
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If combat is
affirmatively indicated, then the veteran's lay testimony regarding
claimed combat-related stressors must be accepted as conclusive as
to their actual occurrence and no further development or
corroborative evidence will be required, provided that the
veteran's testimony is found to be "satisfactory," i.e., credible,
and "consistent with the circumstances, conditions, or hardships of
such service." Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a determination
that the veteran engaged in combat but the claimed stressor is not
related to such combat, there must be independent evidence to
corroborate the veteran's statement as to the occurrence of the
claimed stressor. Doran, 6 Vet. App. at 288-89 (1994). The
veteran's testimony, by itself, cannot, as a matter of law,
establish the occurrence of a non-combat stressor. Dizoglio, 9 Vet.
App. at 166 (1996). Further, an opinion by a mental health
professional based on a post-service examination of the veteran
cannot be used to establish the occurrence of a stressor. Moreau,
9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

Initial matters: well-groundedness of the claim/duty to
assist/standard of proof

Pursuant to 38 U.S.C.A. 5107(a), "a person who submits a claim for
benefits under a law administered by the Secretary shall have the
burden of submitting

- 7 -

evidence sufficient to justify a belief by a fair and impartial
individual that the claim is well grounded." A well-grounded claim
is "a plausible claim, one which is meritorious on its own or
capable of substantiation." Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). Such a claim need not be conclusive, but it must be
accompanied by supporting evidence sufficient to justify a belief
by a fair and impartial individual that the claim is plausible.
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

As an initial matter, the Board concludes that the veteran's claim
of entitlement to service connection for PTSD is well grounded. 38
U.S.C.A. 5107(a). This is based on the current diagnosis of PTSD
and the veteran's statements as to alleged stressors. The Board
wishes to make it clear that the veteran's statements are presumed
to be true only for the limited purpose of establishing whether the
claim is well grounded. See King v. Brown, 5 Vet. App. 19, 21
(1993).

Further, the Board believes that to the extent possible all
relevant evidence which is available has been obtained with regard
to this claim. Consequently, there is no further VA duty to assist
the veteran. See 38 U.S.C.A. 5107(a). This case has been remanded
by the Board on two separate occasions, in part to attempt to
confirm the veteran's reports of claimed stressors. As will be
discussed in greater detail below, VA has been unable to verify the
veteran's reported stressors in part because of lack of specific
information pertaining thereto from the veteran. The Board is aware
of no pertinent evidence which currently exists and which has not
been obtained.

Once the evidence has been assembled, it is the Board's
responsibility to evaluate the evidence. See 38 U.S.C.A. 7104(a);
38 C.F.R. 3.303(a). When there is an approximate balance of
evidence regarding the merits of an issue material to the
determination of the matter, the benefit of the doubt in resolving
each such issue shall be given to the claimant. 38 U.S.C.A. 5107(b)
(West 1991); 38 C.F.R. 3.102 (1999). In Gilbert v. Derwinski, 1
Vet. App. 49, 53 (1990), the Court stated that "a veteran need only
demonstrate that there is an 'approximate balance of positive and
negative evidence' in order to prevail." To deny a claim on its
merits,

- 8 -

the evidence must preponderate against the claim. See Alemany v.
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at
54.

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three
elements required to establish service connection for PTSD. For
service connection to be awarded for PTSD, the record must show:
(1) a current medical diagnosis of PTSD; (2) medical evidence of a
causal nexus between his PTSD and the claimed in-service stressor;
and (3) credible supporting evidence that the claimed in-service
stressor actually occurred. See 38 C.F.R. 3.304(f); Moreau, 9 Vet.
App. at 389. If combat is affirmatively indicated by the record,
then the veteran's lay testimony regarding claimed combat-related
stressors must be accepted as conclusive as to their actual
occurrence and no further development or corroborative evidence
will be required. Zarycki, 6 Vet. App. at 98. If there is no combat
experience indicated by the record there must be independent
evidence to corroborate the veteran's statement as to the
occurrence of the claimed stressor. Doran, 6 Vet. App. at 288-89
(1994).

Regarding the initial 3.304(f) PTSD element, if there is a current
diagnosis of record from a mental health professional, it is
presumed to have been made in accordance with the applicable DSM
criteria as to both the adequacy of the symptomatology and the
sufficiency of the stressor. Cohen, 10 Vet. App. at 140. The
veteran has been diagnosed as having PTSD on several occasions.
Thus, he has satisfied the first and second elements of 38 C.F.R.
3.304(f) (1999).

As to the third 3.304(f) element, credible supporting evidence that
the claimed in-service stressor actually occurred, the evidence
necessary to establish the occurrence of a recognizable stressor
during service varies depending on whether or not the veteran was
"engaged in combat with the enemy." West, 7 Vet. App. at 76. The
veteran's service records show that his MOS was heavy vehicle
driver and that he did not receive any combat citation while in
Vietnam. Additionally, there is no official record or other
corroborative evidence showing that he was exposed to

- 9 -

combat with the enemy as he alleges. The veteran's DD Form 214
pertinently does not list any awards or decorations indicative of
combat status.

The Board notes that because records were provided by agencies of
the U.S. Government, reliance upon them is consistent with the
well-recognized reliance placed by VA upon service department, NPRC
and ESG determinations. 38 C.F.R. 3.203(a),(c) (1999); cf.
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. Derwinski,
2 Vet. App. 530, 532 (1992).

The veteran has alleged various stressors experienced in Vietnam,
including witnessing an interrogation of a North Vietnamese, who
was thrown out a helicopter for refusing to answer questioning;
being exposed to ground fire while flying in a helicopter to his
unit; having to burn leeches off his skin during rainy season;
seeing a huge snake in his bunker; and experiencing the death of a
close friend, named "Fletcher." In order to grant service
connection for PTSD based on these alleged stressors, there must be
credible independent evidence to corroborate the veteran's
statement as to the occurrence of the claimed stressors. Doran, 6
Vet. App. at 288-89 (1994). However, the veteran's statements and
testimony concerning most of these events are vague and lack
specific detail. Thus, these events have not been described with
sufficient specificity so as allow verification by the appropriate
authority.

The Board has the duty to assess the credibility and weight to be
given to the evidence. See Madden v. Gober, 125 F3d. 1477 (Fed.
Cir. 1997) and cases cited therein. In particular, the United
States Court of Appeals for the Federal Circuit has recognized the
Board's "authority to discount the weight and probity of evidence
in light of its own inherent characteristics and its relationship
to other items of evidence." Madden, 125 F.3d at 1481.

In this regard, the Board has reviewed the assertions made by the
veteran and will discuss each in view of the official
documentation. First, with regard to the interrogation of a North
Vietnamese who was thrown out a helicopter, the exposure to ground
fire while flying in a helicopter, having to bum leeches off his
body, and

10-

seeing a snake in his bunker, the ESG report has indicated that
anecdotal incidents, although true, are not researchable. In order
to be researched, incidents must be reported and documented, and
such stressors as those set forth above, are seldom found in the
records.

With regard to the veteran's friend being killed during his tour of
duty in Vietnam, it has not been verified that any of the
"Fletchers" that were found to have been killed in action was a
friend of the veteran. The Board observes that the veteran did not
know the name of his supposed close friend.

Additionally, the Board notes a pattern of contradictions presented
by the veteran. During his August 1994 VA examination, the veteran
provided a history wherein his friend was killed because the
veteran had taken his place on a search and destroy mission, and
that while he was gone, the compound was overrun and his friend was
killed. Thereafter, in the Statement in Support of Claim dated in
February 1995, the veteran indicated that his friend that had been
killed while on patrol while the veteran remained in camp. Thus,
the veteran has presented two virtually opposite stories
surrounding his friend's death.

The Board further observes that in one of his first statements to
health care providers pertaining to his claimed PTSD, in January
1994, the veteran evidently informed VA medical personnel that the
had served with the Special Forces in Vietnam. There is no evidence
that such was the case, and the veteran has not explained how he
allegedly came to be associated with the Special Forces,
particularly in light of his MOS.

The Board has carefully review all of the material presented by the
veteran in support of his claim. For the reasons expressed above,
in light of the contradictions between the veteran's own statements
and his service records, the Board finds that his statements
regarding alleged stressors are not credible. The other evidence of
record, as indicated above, fails to support the veteran's claim as
to the existence of alleged stressors.

Therefore, based on the official records, the veteran's MOS, and
the lack of any credible supportive evidence of combat experience,
the Board specifically finds that the veteran did not engage in
combat and that any statutory presumptions pertaining thereto are
not applicable in this case. 38 U.S.C.A. 1154(b) (West 1991); 38
C.F.R. 3.304(d) (1999).

The Board, for the reasons stated above, is unable to identify any
credible evidence of stressors. The Board notes the veteran was
given the opportunity to provide detailed evidence concerning his
claimed stressors, but he failed to do so. The Board emphasizes
that "If a veteran wishes help, he cannot passively wait for it in
those circumstances where he may or should have information that is
essential in obtaining the putative evidence." Wood v. Derwinski,
1 Vet. App. 190, 193 (1991). It was incumbent on the veteran to
provide the RO with the answers to the "who, what, when, and where"
of his alleged stressors. He has not done so.

The Board thus concludes that the diagnoses of PTSD upon which the
veteran relies upon for the establishment of his claim are based on
the veteran's own reports of unverified stressors. In the absence
of corroborated stressors, these cannot be used to establish the
occurrence of a stressor. See Moreau, 9 Vet. App. at 395-6; see
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis "can
be no better than the facts alleged by the appellant."] As
discussed above, the veteran did not engage in combat during
service and that there is no independent evidence to corroborate
the veteran's statements as to the occurrence of the claimed
stressors.

In summary, the Board finds that preponderance of the evidence is
against the veteran's claim of entitlement to service connection
for PTSD as the evidence does not show the existence of a credible
in-service stressor as required under 38 C.F.R. 3.304(f). The
veteran's claim is therefore denied.

12 -

ORDER

Entitlement to service connection for PTSD is denied.

Barry F. Bohan 
Member, Board of Veterans' Appeals

 - 13 -



